Citation Nr: 1041242	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  04-40 059	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for weakness of the vocal cord, residuals of gunshot wound to the 
neck.

2.  Entitlement to a disability rating in excess of 10 percent 
for residuals of a gunshot wound to Muscle Group XXII.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1943 to August 1945.  

This matter comes before the Board of Veterans' Appeals (Board) 
by order of the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") on March 27, 2009, which 
vacated a May 2008 Board decision and remanded the case for 
additional development.  The Court previously vacated a November 
2005 Board decision as to these issues.  The appeal initially 
arose from a January 2004 rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was remanded by the Board for additional 
development in February 2010.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  The service-connected residuals of a gunshot wound to the 
neck with weakness of the vocal cord is manifested by hoarseness, 
without thickening or nodules of cords, polyps, submucous 
infiltration, pre-malignant changes on biopsy, or a constant 
inability to speak above a whisper.

3.  The service-connected residuals of a gunshot wound to Muscle 
Group XXII are manifested by no more than a moderate muscle 
injury.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a gunshot wound to the neck with weakness of the 
vocal cord have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 6516, 6519 (2010).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a gunshot wound to Muscle Group XXII have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.55, 
4.56, 4.73, Diagnostic Code 5322 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the Veteran in letters from 
the RO dated in July 2003 and March 2007.  Those letters notified 
the Veteran of VA's responsibilities in obtaining information to 
assist in completing his claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing 
the sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  An additional notice as to these matters was 
provided in the March 2007 VA correspondence.  The notice 
requirements pertinent to the issues on appeal have been met and 
all identified and authorized records relevant to these matters 
have been requested or obtained.  The available record includes 
service treatment records, VA examination reports, and the 
Veteran's statements in support of the claims.  In correspondence 
dated in October 2009 the Veteran reported that he had no 
additional evidence to submit in support of his claims.  Further 
attempts to obtain additional evidence would be futile.  

The Court has held that a remand by the Board confers on a 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Although the most recent VA examination reports 
did not address each of the specific questions provided in the 
February 2010 remand, a review of the overall evidence of record 
indicates substantial compliance with the remand order.  In this 
regard, the Board notes that the March 2009 Joint Motion for 
Remand found that the Board did not ensure compliance with the 
provisions of 38 C.F.R. § 4.56 because the examination reports 
did not include "any strength, endurance, or resistance testing 
of the muscles" including "any muscle testing to test substance 
nor firm resistance when compared with the other side of 
muscle."  

A May 2010 VA muscles injury examiner noted that the VA 
examination request contained two pages of questions on the 
Veteran's muscle injury (including questions relating to 
strength, endurance, and resistance of affected muscles); 
however, he noted that none of the questions apply to Muscle 
Group XXII injuries.  It was the examiner's opinion, in essence, 
that there was no evidence of significant injury to Muscle Group 
XXII and that the appropriate responses to the remand questions 
were in the negative.  There is no evidence of a more significant 
muscle injury having been actually incurred in service or 
evidence of a more significant present residual Muscle Group XXII 
disability.  The May 2010 examiner noted that a review of the 
record including the original injury medical records, and 
examination of the Veteran revealed that the Veteran's gunshot 
wound to the neck passed in soft tissues just above the thyroid 
cartilage and missed all important structures except for the left 
arytenoid cartilage.  The Veteran does not assert that he has 
symptoms such as a loss of muscle substance nor other cardinal 
signs of muscle disability.  The medical evidence of record 
clearly demonstrates the Veteran had an injury to the vocalis 
muscle (that is, muscles of the vocal cords themselves) and that 
prior to the May 2010 VA examination there was no specific 
discussion of an actual injury to Muscle Group XXII.  See, e.g., 
February 1998 VA examination report; see also, August 2007 VA 
examination report with September 2007 addendum (indicating that 
the affected muscle was the vocalis muscle on the left and 
erroneously stating this muscle was located in Muscle Group 
XXII).  Also, as noted above, the most recent VA muscle examiner 
indicated that the questions regarding strength, endurance, and 
resistance simply are not applicable to Muscle Group XXII.  Thus, 
there is no reasonable possibility that an additional examination 
could assist the Veteran in substantiating his claims.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).

The Court has also held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that VA medical opinions 
obtained in this case are adequate as they are predicated on a 
substantial review of the record and medical findings and 
consider the Veteran's complaints and symptoms.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  The available medical 
evidence is sufficient for an adequate determination.  There has 
been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claims would not cause 
any prejudice to the appellant.



Increased Rating Claims
Factual Background

Service treatment records show the Veteran sustained a gunshot 
wound to the neck in February 1945.  Records show the bullet 
entered on the left side of his neck in the carotid area and 
emerged on the opposite side just above the thyroid cartilage.  A 
June 1945 medical board report noted the Veteran complained of 
marked hoarseness.  An examination revealed continued hoarseness 
and well-healed entrance and exit wounds in the carotid regions.  
The larynx mucosa was congested and there was a lack of motion of 
the left vocal cord with apparent dislocation of the left 
arytenoid cartilage.  There was also a thin inter-arytenoid band 
of scar tissue.  It was the opinion of the medical board that the 
Veteran's disability was not of a nature that would interfere 
with his performing useful duty.  He was considered to be capable 
of performing any duty where the use of voice was not required.  

On VA examination in May 1948 the Veteran complained of 
hoarseness and weakness of voice with no other symptoms of 
complaints.  An examination revealed neck scars that were 
"practically invisible" and "almost impossible to see."  The 
scars were noted to only involve the skin with "not the 
slightest attachment of either to the deeper structures" and 
"no evidence of any injury, defect, thickening or impairment of 
function of any structures beneath the skin."  All motions of 
the neck were preserved and there was no evidence of muscle loss 
or weakness.  There was no deformity to the soft tissues or the 
bones of the neck.  The diagnoses included through and through 
neck scars that were healed and uncomplicated, except for 
disturbed function of the larynx.  An ear, nose, and throat (ENT) 
specialist examination revealed a normal throat and a 
functionally normal larynx.  There was some fixation of the left 
arytenoid and a small web between the two arytenoids.  The vocal 
cords approximated very satisfactorily.  The diagnoses included 
larynx cicatrix, residual of a gunshot wound to the neck.  

A February 1989 VA ENT examination report included diagnoses of 
status post through and through gunshot wound to the neck with 
minimal to mild hoarseness.  It was noted that the larynx was not 
directly visualized, but the examiner theorized that the 
Veteran's vocal cords were scarred with injury to the vocalis 
muscle.  It was noted that the Veteran's voice was almost of 
normal volume and his enunciation was correct.  He was very 
easily understandable and did not have a whispering-type voice.  
The neck scars were well healed, barely detectible, and 
cosmetically acceptable.  

An April 1991 Board decision found that separate ratings were 
warranted for the residuals of a moderate larynx disability and a 
moderate injury to Muscle Group XXII.  Separate 10 percent 
ratings were assigned for each disability. 

In correspondence dated in July 2003 the Veteran requested an 
increased rating for his service-connected disabilities.  He 
asserted that they had increased in severity.

On VA muscle examination in August 2003 Veteran reported that he 
had daily phlegm in his throat and that his voice was weaker.  He 
stated he would lose his voice if he was in a crowded area and 
tried to talk over noise.  He reported that after such episodes 
he had to rest his voice for about 30 minutes in order to be able 
to talk well again.  He complained of hoarseness and a sore 
throat all of the time.  He stated that people were always trying 
to correct him and would state that they could not hear him 
because he was whispering.  The examiner noted that the Veteran's 
voice was very raspy and was low in a whispered tone.  

Physical examination of the Veteran's neck revealed no 
lymphadenopathy, no loss of tissue, and no visible scarring.  He 
stated he was able to eat without any problems, but that he had 
difficulty swallowing and would choke on a daily basis with 
reflux about once per month.  His lungs were clear to 
auscultation.  There were no wheezes, rales, or rhonchi.  It was 
noted that an ENT consultation revealed status post gunshot wound 
to the neck with hoarseness, likely presbylarynx, and liquid 
dysphagia.  The diagnosis was gunshot wound to the throat with 
subjective complaints of sore throat.  It was noted that the 
examination was normal with a raspy voice.

An August 2003 Otolaryngology or ENT consultation report noted 
that the Veteran stated that following his initial inservice 
injury his voice had been reduced to a whisper and that 
subsequently his voice regained some strength without return to 
the baseline.  He stated that hoarseness and weakness of his 
voice had persisted.  It was noted that he had rare reflux 
approximately once per month.  He was not on acid blockade 
medication.  He reportedly had dysphagia to liquids, but no 
odynophagia.  On examination there was mild audible hoarseness.  
Fiberoptic laryngoscopy revealed the nasopharynx, oropharynx, and 
hypopharynx were intact without any visualized abnormalities.  
The glottis was intact and bilaterally the true vocal cords (TVC) 
were mobile.  There was no erythema or edema.  The left TVC 
appeared to have hypoadduction and a slight bowing was noted to 
the true vocal cord processes centrally when the cords attempted 
approximation.  The piriforms were visualized and were without 
abnormality.  The diagnosis was status post gunshot wound of the 
neck with subsequent hoarseness.

An August 2003 VA speech pathology examination with barium 
swallow report noted that the Veteran stated he sometimes 
coughed, mostly on liquids, but not consistently.  He reported 
that other food consistencies did not cause a problem.  The 
examiner noted the Veteran was viewed laterally and anteriorly-
posteriorly (AP), swallowing thin and thick liquid, applesauce 
(puree), bread (soft solid), and graham cracker (hard solid) 
materials.  On oral swallow there was no impairment.  All 
materials were chewed and manipulated without delay or 
difficulty.  Swallow reflex was normal.  The swallow response was 
timely and appropriately adjusted for various food consistencies.  
The pharyngeal swallow revealed that there was no residue, no 
aspiration, and no delay for any of the materials tested.  The 
Veteran performed several large rapid succession swallows with no 
indication of aspiration.  Cricopharyngeal filling was normal on 
both lateral and AP projections.  The assessment was normal 
swallow for the materials tested.  It was noted that nothing was 
seen during the examination to account for the Veteran's 
complaints.  The problem was reported to be intermittent and 
could not be induced during testing.

An August 2007 VA Nose, Sinus, Larynx, and Pharynx examination 
report noted that the Veteran related that since he sustained a 
gunshot wound to the neck during service he had experienced some 
coarseness and weakness of his voice.  An ENT evaluation revealed 
the nose, nasopharynx, and mouth examinations were within normal 
limits.  The neck examination revealed entry and exit wounds with 
scars which were about one centimeter in width, barely visible, 
and located in the left and right neck anterior 
sternocleidomastoid muscle site.  Fiberoptic examination of the 
larynx revealed motion of both vocal cords, but significant 
thinning of the left true vocal cord with overhanging left false 
vocal cord.  The examiner felt that the Veteran had dysfunction 
of the left vocalis muscle which produced his coarse and weak 
voice.  A September 2007 addendum noted the examiner reviewed the 
Veteran's records and that the Veteran had persistent weakness of 
the voice with intermittent worsening of fluctuation of the 
voice.  It was noted that he communicated very adequately and 
although his voice was mildly weakened he was easy to understand 
and did not speak in a whisper.  When he talked for longer 
periods of time his voice weakened more requiring him to rest his 
voice.  The examination revealed thinning of the left true vocal 
cord which the examiner believed indicated thinning and decrease 
in the bulk and strength of the left vocalis muscle which 
contributed to his decreased ability to speak and intermittent 
voice fluctuations.  The examiner stated the Veteran did not have 
hoarseness secondary to inflammation of the vocal cords, 
thickening or nodules of the cords, polyps, or submucosal 
infiltration, or any pre-malignant changes.  He did not have a 
constant inability to speak above a whispered voice and he did 
not have a constant inability to communicate by speech.  The 
examiner stated that he would classify the muscle activity of the 
vocalis muscle on the left side, which was in Muscle Group XXII, 
as moderate.  This conclusion was based on the fact that the 
Veteran generally communicated reasonably well and was able to be 
understood most of the time.  The examiner stated that he did 
have periods where his voice worsened, but that this certainly 
was not on a constant basis.  A November 2007 addendum noted the 
Veteran's records were reviewed in detail and that the previously 
provided conclusions and opinions were unchanged.

On VA muscle examination in May 2010 the Veteran reported that 
the only residual of his gunshot wound to the neck was to the 
larynx.  He stated he could speak well, but could not raise his 
voice.  He reported he was able to eat normally.  The examiner 
noted that the examination request included two pages of 
questions as to the Veteran's muscle injuries, but that none of 
these questions applied to an injury to Muscle Group XXII.  The 
examiner further noted that a review of the original notes 
revealed that the Veteran's injuries involved a bullet passing 
through the soft tissues just above the thyroid cartilage missing 
all important structures except the left arytenoid cartilage.  It 
was noted that for approximately one month after the injury he 
had hoarseness and some difficulty swallowing, but that both 
problems improved.  It was noted that thereafter he had normal 
voice and swallowing ability, but could not raise his voice.  The 
diagnosis was old bullet wound to the soft tissues of the 
anterior neck with dislocation of the left arytenoid cartilage.  
An August 2010 addendum noted the Veteran's claims folder was 
reviewed and that the Veteran's muscles of phonation were more 
appropriately addressed by an ENT specialist.  It was noted that 
there was no evidence of destruction of any other muscle.  

On VA Nose, Sinus, Larynx, and Pharynx examination in May 2010 
the Veteran reported that he had a weak voice since his injury in 
service.  He stated he was able to swallow without difficulty, 
but that he occasionally choked on liquids.  He stated this was 
not very common.  Laryngeal examination revealed slight weakness 
to the left true vocal cord without other specific lesion.  There 
was good closure of the glottic area on phonation.  The remainder 
of the nose and throat examination was within normal limits, 
including the nose, nasopharynx, mouth, and neck.  There were no 
visible scars to the neck.  His voice was of a mild low volume, 
but he was easily understood and elocution and pronunciation of 
words were normal.  The diagnosis was status post gunshot injury 
of the neck with subsequent dysfunction of the left true vocal 
cord.  The examiner's impression was minimal left vocal cord 
dysfunction with mild weakness, but good glottic closure and only 
mild decrease in the volume of his voice as a voice impairment.  
It was noted the Veteran was easily understood and that his voice 
impairment was not believed to be a limiting factor to any 
employment that did not require yelling or a high volume voice.  
The Veteran's voice was considered to be of good quality and was 
only slightly low in loudness or volume.  

Pertinent laws and Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155(West 2002); 
38 C.F.R. § 4.1 (2010).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Separate compensable evaluations may be 
assigned for separate periods of time if such distinct periods 
are shown by the competent evidence of record during the appeal, 
a practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (2010).

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless the 
disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  A separate rating, however, must be based upon 
additional disability.  If the veteran does not at least meet the 
criteria for a zero percent rating under either of those codes, 
there is no additional disability for which a rating may be 
assigned.  See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997) (assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in cases 
of currently existing disability).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  The evaluation of the same disability 
under various diagnoses is to be avoided.  Disability from 
injuries to the muscles, nerves, and joints of an extremity may 
overlap to a great extent, so that special rules are included in 
the appropriate bodily system for their evaluation.  Both the use 
of manifestations not resulting from service-connected disease or 
injury in establishing the service-connected evaluation and the 
evaluation of the same manifestation under different diagnoses 
are to be avoided.  38 C.F.R. § 4.14 (2010).  

VA regulations provide principles of combined ratings for muscle 
injuries, including that a muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a) (2010).  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle groups in 
5 anatomical regions: 6 muscle groups for the shoulder girdle and 
arm (diagnostic codes 5301 through 5306); 3 muscle groups for the 
forearm and hand (diagnostic codes 5307 through 5309); 3 muscle 
groups for the foot and leg (diagnostic codes 5310 through 5312); 
6 muscle groups for the pelvic girdle and thigh (diagnostic codes 
5313 through 5318); and 5 muscle groups for the torso and neck 
(diagnostic codes 5319 through 5323).  38 C.F.R. § 4.55(b).  The 
combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of muscle 
groups I and II acting upon the shoulder.  38 C.F.R. § 4.55(d).  
For compensable muscle group injuries which are in the same 
anatomical region but do not act upon the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation for 
the affected muscle groups.  38 C.F.R. § 4.55(e).  For muscle 
group injuries in different anatomical regions which do not act 
upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined according to applicable 
VA regulations.  38 C.F.R. § 4.55(f).  

§4.56 Evaluation of muscle disabilities.  
(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal. 
(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged. 
(c) For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of coordination 
and uncertainty of movement. 
(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: 
(1) Slight disability of muscles. 
(i) Type of injury. Simple wound of muscle without 
debridement or infection. 
(ii) History and complaint. Service department record of 
superficial wound with brief treatment and return to 
duty. Healing with good functional results. No cardinal 
signs or symptoms of muscle disability as defined in 
paragraph (c) of this section. 
(iii) Objective findings. Minimal scar. No evidence of 
fascial defect, atrophy, or impaired tonus. No impairment 
of function or metallic fragments retained in muscle 
tissue. 
(2) Moderate disability of muscles. 
(i) Type of injury. Through and through or deep 
penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of 
debridement, or prolonged infection. 
(ii) History and complaint. Service department record or 
other evidence of in-service treatment for the wound. 
Record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section, particularly 
lowered threshold of fatigue after average use, affecting 
the particular functions controlled by the injured 
muscles. 
(iii) Objective findings. Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue. Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power 
or lowered threshold of fatigue when compared to the 
sound side. 
(3) Moderately severe disability of muscles. 
(i) Type of injury. Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring. 
(ii) History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged 
period for treatment of wound. Record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section 
and, if present, evidence of inability to keep up with 
work requirements. 
(iii) Objective findings. Entrance and (if present) exit 
scars indicating track of missile through one or more 
muscle groups. Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side. Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment. 
(4) Severe disability of muscles. 
(i) Type of injury. Through and through or deep 
penetrating wound due to high-velocity missile, or large 
or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft 
parts, intermuscular binding and scarring. 
(ii) History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged 
period for treatment of wound. Record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section, 
worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep 
up with work requirements. 
(iii) Objective findings. Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track. Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area. Muscles 
swell and harden abnormally in contraction. Tests of 
strength, endurance, or coordinated movements compared 
with the corresponding muscles of the uninjured side 
indicate severe impairment of function. If present, the 
following are also signs of severe muscle disability: 
(A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and 
explosive effect of the missile. 
(B) Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected 
by muscle. 
(C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. 
(D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of 
muscles. 
(F) Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle. 
(G) Induration or atrophy of an entire muscle 
following simple piercing by a projectile. 
38 C.F.R. § 4.56 (2010).

532
2
Group XXII.
Rating

Function: Rotary and forward movements of the head; 
respiration; deglutition. 
Muscles of the front of the neck: (Lateral, supra-, and 
infrahyoid group.) Trapezius I (clavicular insertion); 
sternocleidomastoid; the "hyoid" muscles; sternothyroid; 
digastric. 

 Severe
30

 Moderately Severe
20

 Moderate
10

 Slight
0
38 C.F.R. § 4.73, Diagnostic Code 5322 (2010).

651
6
Laryngitis, chronic:
Ratin
g

Hoarseness, with thickening or nodules of cords, 
polyps, submucous infiltration, or pre-malignant 
changes on biopsy
30

Hoarseness, with inflammation of cords or mucous 
membrane
10
38 C.F.R. § 4.97, Diagnostic Code 6516 (2010).



651
9
Aphonia, complete organic:
Rating

Constant inability to communicate by speech
1100

Constant inability to speak above a whisper
60
Note: Evaluate incomplete aphonia as laryngitis, chronic (DC 
6516).
38 C.F.R. § 4.97, Diagnostic Code 6519 (2010).

The Court has held that 38 C.F.R. § 4.56(d) is essentially a 
totality-of-the-circumstances test and that no single factor is 
per se controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 4.3 (2010).

In this case, as an initial matter the Board notes the Veteran is 
presently receiving a 10 percent rating for residuals of a 
gunshot wound to Muscle Group XXII under Diagnostic Code 5322 and 
a 10 percent rating for residuals of a gunshot wound to the neck 
with weakness of the vocal cord under Diagnostic Code 6516.  The 
Board finds that based upon a thorough review of the record these 
rating criteria are appropriate and adequately address the 
Veteran's disabilities.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code should 
be upheld so long as it is supported by explanation and 
evidence).  

Based upon the evidence of record, the Board finds the Veteran's 
service-connected residuals of a gunshot wound to the neck with 
weakness of the vocal cord is manifested by hoarseness, without 
thickening or nodules of cords, polyps, submucous infiltration, 
pre-malignant changes on biopsy, or a constant inability to speak 
above a whisper.  The Veteran is presently receiving a 10 percent 
rating under Diagnostic Code 6516.  The medical evidence as any 
impairment to the Veteran's respiratory system, larynx, and voice 
are consistent and persuasive.  Testing and medical specialist 
examinations reveal weakness and low volume of speech, without 
complete organic aphonia or an inability to speak above a 
whisper.  The August 2007 examiner's opinion is persuasive that 
the Veteran does not have hoarseness secondary to inflammation of 
the vocal cords, thickening or nodules of the cords, polyps, or 
submucosal infiltration, or any pre-malignant changes and that he 
does not have a constant inability to speak above a whispered 
voice.  The Veteran has provided no probative evidence of 
symptoms indicative of any higher or alternative schedular 
disability ratings.  Therefore, the claim for entitlement to a 
rating in excess of 10 percent for the service-connected 
residuals of a gunshot wound to the neck with weakness of the 
vocal cord must be denied.

The Board also finds that the Veteran's service-connected 
residuals of a gunshot wound to Muscle Group XXII are manifested 
by no more than a moderate muscle injury.  It is significant to 
note that under Diagnostic Code 5322 a 10 percent rating for 
injuries to Muscle Group XXII is assigned for a moderate 
disability of muscle.  Muscle Group XXII controls the function of 
the head and neck including rotary and forward movements of the 
head, respiration, deglutition, and the muscles of the front of 
the neck.  A through and through gunshot wound to the muscles in 
this group at minimum are a moderate disability.  See 38 C.F.R. 
4.56(b).  The Veteran is presently receiving a 10 percent rating 
under Diagnostic Code 5322.

There is no evidence indicating a moderately severe or severe 
disability to Muscle Group XXII.  The evidence demonstrates the 
Veteran sustained a gunshot wound through the soft tissues of the 
neck with no present evidence of any impairment in the rotary and 
forward movements of the head, respiration, or deglutition.  An 
overall review of the medical evidence of record reveals that 
consistently upon physical examination the Veteran's scars were 
noted to have been barely visible.  There was no indication on 
palpation of any loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  There 
was no evidence of any loss of strength or endurance.  There was 
notation of some thinning of the left vocalis muscle; however, 
functions of the muscles of the neck have been essentially 
normal.  Testing to assess the Veteran's ability to swallow was 
normal.  There is no evidence of any limitation of motion of the 
head or neck.  An August 2007 VA examiner opined that the 
disability level was moderate.  The Veteran has provided no 
probative evidence of symptoms indicative of any higher or 
alternative schedular disabilities ratings.  Therefore, the claim 
for entitlement to a rating in excess of 10 percent for the 
service-connected residuals of a gunshot wound to Muscle Group 
XXII must be denied.

The Board further finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to this 
service-connected disorder that would take the Veteran's case 
outside the norm so as to warrant an extraschedular rating.  The 
service-connected disorders are adequately rated under the 
available schedular criteria.  The most recent VA examination 
found the Veteran's service-connected disabilities did not 
present any significant employment impairment.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence in this case is against 
the Veteran's claims for increased ratings.












	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a disability rating in excess of 10 percent for 
weakness of the vocal cord, residuals of gunshot wound to the 
neck, is denied.

Entitlement to a disability rating in excess of 10 percent for 
residuals of a gunshot wound to Muscle Group XXII is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


